Case 4:13-cr-40073-KES Document 334 Filed 07/16/20 Page 1 of 11 PageID #: 5900




                      UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                                SOUTHERN DIVISION


 UNITED STATES OF AMERICA,                           4:13-CR-40073-KES

                   Plaintiff,
                                             ORDER DENYING MOTIONS FOR A
       vs.                                   HEARING, MOTION TO INTERVENE,
                                                AND MOTION TO STAY, AND
 THEODORE JOHN NELSON, JR., and               DIRECTING SALE OF PROPERTY
 STEVEN A. NELSON,

                   Defendants.


      Under the Federal Debt Collection Procedures Act (FDCPA), 28 U.S.C.

§ 3203(d), the United States applied for a writ of execution on real property to

collect the restitution owed by defendants, Theodore John Nelson, Jr., and

Steven A. Nelson (the Nelsons). Docket 302. The court issued the writ of

execution. Docket 304. The Nelsons move for a hearing to quash the writ.

Dockets 309, 311. Additionally, Randy Garriss moves to intervene and to stay

the levy and execution of the writ. Dockets 307, 316. For the following reasons,

the court denies the motions for a hearing, denies the motions to intervene and

stay, and orders the United States Marshals Service to sell the property.

                                  BACKGROUND

      On March 12, 2015, the Nelsons were convicted of conspiracy to defraud

the United States, failure to file income tax returns, and impeding the Internal

Revenue Service (IRS) in violation of 18 U.S.C. § 371 and 26 U.S.C. §§ 7203

and 7212(a). Dockets 72, 129. As part of their criminal sentences, the Nelsons
Case 4:13-cr-40073-KES Document 334 Filed 07/16/20 Page 2 of 11 PageID #: 5901




were ordered to make restitution to the IRS in the amount of $1,842,102.14

jointly and severally. Dockets 235, 237.

      Liens were filed against property owned by the Nelsons and Prairie Hills

Farms, as nominee of the Nelsons. Docket 302 at 4-5; Docket 304 at 1. On

January 23, 2020, the United States applied for a writ of execution to collect on

the restitution order. Docket 302. The United States sought to seize and sell

agricultural property in which the Nelsons or their nominee had possession,

custody, or control and in which the Nelsons had a substantial nonexempt

interest. Id. at 3. On January 27, 2020, the court issued a writ of execution on

real property. Docket 304. That same day, the Clerk of Courts issued a Clerk’s

Notice of Post-Judgment Execution on Real Property to Theodore John Nelson,

Jr., and his nominee, Prairie Hills Farms (Docket 305) and to Steven A. Nelson

and his nominee, Prairie Hills Farms (Docket 306). The writs and Clerk’s Notice

of Post-Judgment Execution on Real Property were served on Steven Nelson on

February 11, 2020 (Docket 320-2 at 1), on Theodore Nelson on March 19, 2020

(Docket 320-2 at 2), and on Randy Garriss on April 6, 2020 (Docket 320-2 at

5).

      On February 21, 2020, Randy Garriss, as a trustee of Prairie Hills

Farms, filed a motion to intervene and requested a hearing. Docket 307. On

February 28, 2020, Theodore Nelson filed a motion for a hearing to quash the

writ of execution. Docket 309. Steven Nelson filed a similar motion on March 2,

2020. Docket 311.

      On March 2, 2020, Steven Nelson also filed an answer to the United

                                       2
Case 4:13-cr-40073-KES Document 334 Filed 07/16/20 Page 3 of 11 PageID #: 5902




States’s writ and requested a jury trial. Docket 313. On March 9, 2020,

Theodore Nelson filed a similar answer to the United States’s writ and

requested a jury trial. Docket 314. On March 16, 2020, Garriss, as a trustee of

Prairie Hills Farms, filed a motion to stay the levy and execution of writ and

demanded a jury trial. Docket 316. The United States opposes all the motions.

Docket 319.

      The United States Marshals Service executed the levy on the property on

March 19, 2020, and returned the levy on April 2, 2020. Docket 318. As for

service of the writ, Theodore Nelson was personally served with a copy of the

writ and notice of levy on March 19, 2020. Docket 320-2 at 2. Steven Nelson

was personally served on April 14, 2020, with a copy of the writ and notice of

levy. Docket 321 ¶ 2; Docket 321-1. The United States also personally served a

copy of the writ and notice of levy on the individuals in possession of the

property subject to the writ. Docket 319 at 9. Bill and Chris Nebelsick, renters

of the property, were served on March 19, 2020. Docket 320-2 at 3-4. Garriss,

as trustee of Prairie Hills Farms, was served on April 6, 2020. Id. at 5. Chad

Strand, as trustee of E & J Fund, was served on April 7, 2020. Id. at 6. Loren

Brown, trustee of Prairie Hills Farms, has yet to be personally served by the

United States Marshals Service due to the COVID-19 crisis and the stay-at-

home order in place in Colorado. See Docket 319 at 9; Docket 324.




                                        3
Case 4:13-cr-40073-KES Document 334 Filed 07/16/20 Page 4 of 11 PageID #: 5903




                                   DISCUSSION

I.    Request for a Hearing to Quash the Writ of Execution

      “The United States may enforce a restitution order ‘in accordance with

the practices and procedures for the enforcement of a civil judgment under

Federal law . . . .’ ” United States v. Yielding, 657 F.3d 722, 726 (8th Cir. 2011)

(quoting 18 U.S.C. § 3613(a)). Under 28 U.S.C. § 3613, the United States may

appropriately seek to collect a criminal fine or restitution through the FDCPA.

See id.; United States v. Coluccio, 51 F.3d 337, 339 (2d Cir. 1995) (holding

criminal fine was debt within meaning of FDCPA); United States v. Coluccio, 19

F.3d 1115, 1117 (6th Cir. 1994); United States v. Quam, 127 F. Supp. 3d 999,

1002 (D. Minn. 2015).

      “The [FDCPA] provides the United States several remedies to satisfy a

judgment, one of which is to obtain a writ of execution.” United States v. Duran,

701 F.3d 912, 915 (11th Cir. 2012) (citing 28 U.S.C. §§ 3202(a), 3203). The

United States may obtain a writ through application to the court. 28 U.S.C.

§ 3203(c)(1). A writ permits the United States to levy on “[a]ll property in which

the judgment debtor has a substantial nonexempt interest . . . .” 28 U.S.C.

§ 3203(a). The writ procedure requires sending a notice containing specific

statutory language to the debtor and current possessors of the property. See 28

U.S.C. §§ 3202(b)-(c), 3102(d).

      First, the Nelsons argue that the writ is not enforceable because the

United States does not have a civil judgment against them. Dockets 313 ¶¶ 1,

2, 7, 9, 17; Docket 314 ¶¶ 1, 2, 7, 9, 17. The Nelsons argue that the FDCPA

                                         4
Case 4:13-cr-40073-KES Document 334 Filed 07/16/20 Page 5 of 11 PageID #: 5904




applies only to civil judgments, not criminal matters. Docket 313 ¶ 16; Docket

314 ¶ 16.

      The United States does not need to have a civil judgment against the

Nelsons to execute upon a restitution order in a criminal case. “[C]ourts have

construed 18 U.S.C. § 3613 as expressing Congress’s intent that the

government be allowed to enforce a criminal judgment for fines and restitution

in the criminal case giving rise to the judgment without the necessity of having

to file a separate civil action.” United States v. Kieffer, 2010 WL 2231806, at *4

(D.N.D. Apr. 28, 2010), report and recommendation adopted, 2010 WL 2231804

(D.N.D. May 28, 2010) (citing United States v. Kollintzas, 501 F.3d 796, 800-01

(7th Cir. 2007); United States v. Mays, 430 F.3d 963, 965-66 (9th Cir. 2005);

United States v. Scarboro, 352 F. Supp. 2d 714, 716-17 (E.D. Va. 2005)). And

as stated above, the United States may seek to collect a criminal fine or

restitution through the FDCPA specifically. See Coluccio, 51 F.3d at 339; Quam,

127 F. Supp. 3d at 1002.

      Second, the Nelsons argue that this court is without jurisdiction to

consider the United States’s application for writ. Docket 313 ¶ 6; Docket 314

¶ 6. The Eighth Circuit has held that “a sentencing court has jurisdiction to

enforce its restitution order in the criminal case.” Yielding, 657 F.3d at 726.

This court sentenced the Nelsons. Therefore, it has jurisdiction to enforce its

restitution order.

      Third, the Nelsons contend the allegation that Prairie Hills Farm was a

nominee or alter ego of the Nelsons was “not the premise of the criminal

                                        5
Case 4:13-cr-40073-KES Document 334 Filed 07/16/20 Page 6 of 11 PageID #: 5905




investigation” against them. Docket 327 at 3-4; see also Docket 313 ¶ 10;

Docket 314 ¶ 10; Docket 312 at 1. The Nelsons argue that there is no evidence

that the trusts were shams. Docket 327 at 1.

      “ ‘Numerous federal courts have held that a conviction for federal income

tax evasion, either upon a plea of guilty, or upon a jury verdict of guilt,

conclusively establishes fraud in a subsequent civil tax fraud proceeding

through application of the doctrine of collateral estoppel.’ ” United States v.

Mathis Implement, Inc., 405 F. Supp. 2d 1101, 1108 (D.S.D. 2005) (quoting

Gray v. Comm’r, 708 F.2d 243, 246 (6th Cir. 1983)). If collateral estoppel

prevents re-litigation of the issue of fraud in a subsequent civil action, it surely

prevents re-litigation of fraud in the same criminal action. Here, the entire

premise of the United States’s case against the Nelsons was that Prairie Hills

Farms was a nominee or alter ego of the Nelsons. See Docket 319 at 9-14. And

at sentencing, this court found that the trusts used by the Nelsons were sham

trusts. Docket 303-17.

      Next, the Nelsons argue that the jury did not make special findings that

the trusts were shams. Docket 313 ¶¶ 13-14; Docket 314 ¶¶ 13-14; Docket

327 at 2. But the jury did not need to make such findings. At sentencing this

court stated, “I think that [the Nelsons’ formation and use of the trusts] meets

a traditional definition of a sham [t]rust. There’s no requirement that the jury

make a finding of whether a [t]rust is a sham or not. For purposes of

sentencing, the [c]ourt can do that, based on a preponderance of the evidence,

and I hereby make that finding.” Docket 303-17.

                                         6
Case 4:13-cr-40073-KES Document 334 Filed 07/16/20 Page 7 of 11 PageID #: 5906




      Overall, these four arguments made by the Nelsons are not permissible

objections under 28 U.S.C. § 3202(d). See 28 U.S.C. § 3202(d) (issues at

FDCPA hearing limited to determining validity of any claim of exemption,

government’s compliance with statutory requirements, and validity of default

judgments). Thus, based on these four arguments, the Nelsons are not entitled

to a hearing. See United States v. Smith, 88 F. App’x 981 (8th Cir. 2004)

(affirming the district court’s denial of a request for hearing and objections

because defendant’s arguments were not permissible under § 3202(d)); United

States v. Pugh, 75 F. App’x 546, 547 (8th Cir. 2003) (stating a hearing under

§ 3202(d) is not “an opportunity for [a defendant] to challenge the validity of the

underlying conviction or restitution obligation.”).

      Lastly, the Nelsons argue that the United States did not comply “with the

statutory requirements for the issuance of the writ because they did not give

notice to the proper recorded owner of the property, Prairie Hills Farms,

trustees Randy Garriss and Loren Brown.” Dockets 309, 311. This argument is

a permissible objection under 28 U.S.C. § 3202(d).

      Because Prairie Hills Farms is considered an individual in possession of

the property, the United States was required to serve the trust with a copy of

the writ and notice of levy “in the same manner that a summons is served in a

civil action . . . .” See 28 U.S.C. § 3102(d)(5). For service of process in a civil

action, service upon a trust may be made on a trustee. See SDCL §§ 47-14A-9,

47-14A-10; 76 Am. Jur. 2d Trusts § 595 (2020). Service upon one trustee is




                                           7
Case 4:13-cr-40073-KES Document 334 Filed 07/16/20 Page 8 of 11 PageID #: 5907




sufficient. See SDCL § 47-14A-9. Here, the United States served the trust by

serving its trustee, Garriss. See Docket 319 at 3; Docket 320-2 at 5.

        When the Nelsons objected to the writ, the United States had yet to serve

Garriss. But since that time, Garriss was served with a copy of the writ and

levy on April 6, 2020. Docket 320-2 at 5. After review of the notice, the court

finds that it complied with the requirements of 28 U.S.C. § 3202(b), which sets

forth the notice requirements in a post-judgment debt collection action under

the FDCPA. Thus, because the Nelsons’ sole objection was failure of service and

the United States has since served Garriss with proper notice, this objection is

moot.

        Overall, the Nelsons are not entitled to a hearing under 28 U.S.C.

§ 3202(d). Four of the Nelsons’ arguments are not permissible under 28 U.S.C.

§ 3202, and the Nelsons’ statutory compliance argument is now moot because

the United States properly served Garriss.

II.     Motion to Intervene and Motion to Stay

        Garriss, on behalf of Prairie Hills Farm as trustee, filed a motion to

intervene and a request for a hearing. Docket 307. Additionally, Garriss, on

behalf of Prairie Hills Farm as trustee, filed a motion to stay the levy and

execution of writ and a demand for a jury trial. Docket 316. The United States

opposes Garriss’s intervention and argues that Garriss’s motions should be

denied because he is not an attorney and he is not allowed to represent the

interests of the trust. Docket 319 at 2, 4-5.




                                          8
Case 4:13-cr-40073-KES Document 334 Filed 07/16/20 Page 9 of 11 PageID #: 5908




      Generally, parties are able to represent themselves pro se. See 28 U.S.C.

§ 1654. But the Eighth Circuit has held that § 1654 does not apply to those

representing other legal entities. “A nonlawyer, such as these purported

‘trustee(s) pro se’ has no right to represent another entity, i.e., a trust, in a

court of the United States.” Knoefler v. United Bank of Bismarck, 20 F.3d 347,

348 (8th Cir. 1994) (quoting C.E. Pope Equity Trust v. United States, 818 F.2d

696, 697-98 (9th Cir. 1987)); see also Joshua Bldg. Trust v. Clementi, 78 F.3d

588 (8th Cir. 1996) (unpublished table opinion) (“A non-lawyer trustee may

not represent a trust pro se in federal court.”).

      Prairie Hills Farms is a trust. Therefore, it can only proceed in federal

court when represented by a licensed attorney. The motion to intervene and

motion to stay are not signed by an attorney or drafted by an attorney. The

motions are signed and filed by Garriss. Dockets 307, 316. Because the

motions were filed pro se on behalf of a trust, the court denies Garriss’s

motions to intervene and stay. See United States v. Lylalele, Inc., 221 F.3d 1345

(8th Cir. 2000) (unpublished table opinion) (affirming the district court’s

decision to strike pleadings filed pro se on behalf of a corporation and a trust

because those entities cannot appear in federal court without legal

representation).

                                   CONCLUSION

      The United States has jurisdiction to levy upon and sell the real property

to satisfy the Nelsons’ criminal judgments. Thus, it is ORDERED that:




                                          9
Case 4:13-cr-40073-KES Document 334 Filed 07/16/20 Page 10 of 11 PageID #: 5909




      1.    Randy Garriss’s motion to intervene (Docket 307) is denied.

      2.    Randy Garriss’s motion to stay execution and levy (Docket 316) is

            denied.

      3.    Theodore J. Nelson, Jr.’s, motion for a hearing (Docket 309) is

            denied.

      4.    Steven A. Nelson’s motion for a hearing (Docket 311) is denied.

      5.    The United States Marshals Service is directed to sell the property

            in a commercially reasonable manner.

      6.    Under 28 U.S.C. § 3203(h)(1)(B), the United States Marshals

            Service shall be authorized to deduct from the sale proceeds of the

            property an amount equal to the reasonable expenses incurred in

            making the levy of execution and, if required, for expenses in

            keeping and maintaining the property.

      7.    After the sale, the United States Marshals Service shall deposit the

            balance of the proceeds with the Clerk of Courts as soon as

            practicable, and the United States Marshals Service shall make its

            return of the writ of execution accounting for the expense

            deductions and detailing the amount of sale proceeds deposited

            with the Clerk of Courts from the sale of the real property.

      8.    If more proceeds are received from the execution sale than is

            necessary to satisfy the amounts owed by the judgment debtors,

            including expenses, penalties and interest that accrued upon the




                                       10
Case 4:13-cr-40073-KES Document 334 Filed 07/16/20 Page 11 of 11 PageID #: 5910




            debt, the United States Marshals Service shall pay the surplus to

            Theodore J. Nelson, Jr., and Steven A. Nelson in equal portions.

      Dated July 16, 2020.

                                    BY THE COURT:


                                    /s/ Karen E. Schreier
                                    KAREN E. SCHREIER
                                    UNITED STATES DISTRICT JUDGE




                                      11
